DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated March 2nd, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
Regarding claims 1 and 12 contain the line “to a source of a operational data request” that should read “to a source of an operational data request”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al. [US2011/0099268]. Ozaki teaches information processing system and management method for storage monitoring server.

Regarding claims 1 and 12, Ozaki teaches a storage apparatus [Ozaki abstract “…in a storage system 20…”] comprising: 
a processor [Ozaki paragraph 0081, line 4 “…one or more processors…”]; and 
a memory [Ozaki paragraph 0081, lines 3-4 “…a cache memory…”], 
wherein the processor provides a plurality of logical volumes each allowing input and output of data [Ozaki paragraph 0081, lines 4-5 “…one or more of a storage drive 64…” and lines 7-8 “…and performs I/O processing…”], and 
processes each data input to and output from a storage device via corresponding one of the logical volumes [Ozaki paragraph 0107, middle lines “…`logical volume A` and `DEV A` of application 141 connected by solid lines means that `AP A` is capable of transmitting an I/O request to `DEV A` via `logical volume A`…”],
the processor acquires operational data associated with each of the plurality of logical volumes [Ozaki paragraph 0102, all lines “…Performance information includes, for example, the operating system and the applications 141 operated on the host server 111, the logical volume 201, or number of I/O requests per unit time (I/O per second (IOPS)) processed on the server port 118, number of I/O requests per unit time processed by the switch port 135 on the network switch 133, the storage port 138 of the storage apparatus 236, and number of I/O requests per unit time processed by the logical volume 205 or the logical device 206…”], and 
transmits the acquired operational data to a source of a operational data request [Ozaki paragraph 0009, last lines “…a distribution execution unit that transfers the individual performance information and the individual monitoring information to the storage monitoring server responsible for managing the individual performance information…”], and the processor adjusts [Ozaki paragraph 0016, last lines “…based on the collection frequency…” and paragraph 0122, all lines “…the collection frequency setting unit 315 acquires the frequency of information collected on each resource input by the user and registers the collection frequency in the collection frequency table 304…”], for each of the logical volumes [Ozaki paragraph 0105, all lines “…Each I/O path is defined (set) by correlating…the logical volume 205…”], accuracy of the operational data to be acquired from each of the logical volumes [Ozaki paragraph 0016, first lines “…each storage monitoring server further includes a collection frequency setting unit that receives and stores a setting for frequency of collection of the performance information and the monitoring information on each resource of the storage server…”(The examiner has determine the more frequent the performance information is reported the more accurate the data is. If the monitored data is not reported but every day then the accuracy could be very low.)], according to a status of each of the logical volumes [Ozaki paragraph 0193, first lines “…the storage monitoring server 119 to be responsible for managing individual performance information and individual monitoring information in units of the groups...”].
  
Regarding claim 3, as per claim 1, Ozaki teaches a resource amount associated with the processor and used by each of the logical volumes is managed, and accuracy of acquisition of the operational data is adjusted on a basis of the resource amount associated with the processor and used by each of the logical volumes [Ozaki paragraph 0102, all lines “…Performance information includes, for example, the operating system and the applications 141 operated on the host server 111, the logical volume 201, or number of I/O requests per unit time (I/O per second (IOPS)) processed on the server port 118, number of I/O requests per unit time processed by the switch port 135 on the network switch 133, the storage port 138 of the storage apparatus 236, and number of I/O requests per unit time processed by the logical volume 205 or the logical device 206…” paragraph 0015, all lines “…the storage monitoring server manages the load of managing the performance information and monitoring information of the I/O paths belonging to each group, and determines the storage monitoring server that is to be responsible for managing the individual performance information and the individual monitoring information, thereby equalizing the load on each storage monitoring server…” and paragraph 0137, all lines “…e distribution plan generation determination unit 307 acquires the threshold value of the CPU usage rate 3131, the threshold value of the memory usage rate 3132, and the threshold value of the disk usage rate 3133 of the distribution condition table 313 (S1211). These become threshold values for determining the load on the storage monitoring server 119…”].
  
Regarding claim 4, as per claim 1, Ozaki teaches the number of hosts each having a path established for the corresponding logical volume is managed, and the logical volume for which the path of the host is not established is excluded from targets for which the operational data is to be acquired [Ozaki paragraph 0104, all lines “…an I/O path is set that is identified by a combination of the application 141, the logical volume 201, the virtual machine 143, the load balancer 151, the device file 202, the server port 118, the switch port 135, the storage port 138, the logical volume 205, and the logical device 206. The broken lines shown in FIG. 2 show the paths that can be set as an I/O path…”].
  
Regarding claim 8, as per claim 1, Ozaki teaches a resource use amount is added in a descending order of the resource amount associated with the processor [Ozaki figure 4 and figure 17, feature 3103 “Load Level” (In a descending order)] and used by the logical volume until the resource use amount becomes a predetermined amount [Ozaki paragraph 0135, middle lines “…the threshold value of the disk usage rate…”], and the logical volume corresponding to the added use amount is designated as the logical volume for which the operational data is to be highly accurately acquired [Ozaki paragraph 0016, last lines “…based on the collection frequency…” and paragraph 0122, all lines “…the collection frequency setting unit 315 acquires the frequency of information collected on each resource input by the user and registers the collection frequency in the collection frequency table 304…”].  

Regarding claim 9, as per claim 1, Ozaki teaches a management processing unit that includes a first processor and a first memory [Ozaki paragraph 0077, first lines “…The storage management client 101…”], the first processor acquiring and transmitting the operational data and adjusting acquisition accuracy [Ozaki paragraph 0077, last lines “…to monitoring and controlling the storage system 20 that is performed with the use of the storage monitoring agent server 125 and the storage monitoring server 119…”]; and an input/output processing unit that includes a second processor and a second memory [Ozaki paragraph 0081, most lines “…a cache memory 62, one or more of a processor…”], the second processor providing the logical volumes and processing the data [Ozaki paragraph 0081, middle lines “…and one or more of a storage drive 64. The processor 63 communicates with other devices through the network switch 133. The disk controller 61 is provided with a CPU and a memory and performs I/O processing. Data to be written in and data to be read out from the storage drive 64…”].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. [US2011/0099268] in view of Wanser et al. [US10,404,555]. Ozaki teaches information processing system and management method for storage monitoring server. Wanser teaches system and method for dynamic management of network device data.

Regarding claim 2, Ozaki fails to explicitly teach the accuracy is so adjusted as to transmit the operational data in a cycle required from the source of the operational data request. However,  Wanser does teach the accuracy is so adjusted as to transmit the operational data in a cycle required from the source of the operational data request [Wanser column 8, lines 60-62 “…a type of window (e.g., a window size based on data size and/or time interval) used to collect the management information…” and column 9, lines 60-62 “…the agent instructs the managed node to increase a collection window of some or all of the management data the managed node is collecting…”].
Ozaki and Wanser are analogous arts in that they both monitor storage network performance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozaki’s storage monitoring with Wanser’s reporting frequency and window interval adjustments for the benefit of responding to events by dynamically changing management of management data without the Network Management System needing to respond [Wanser column 7, lines 3-8 “…the agent 210 detects the event and responds to the event without the NMS 202 intervening. In this embodiment, the agent 210 has access to a set of rules that the agent 210 uses to respond to a detected event and dynamically change the management of the management data 218 on the manage node 208…”].

Regarding claim 5, as per the combination in claim 2, Wanser teaches setting of a quality of service set for each of the logical volumes is managed, and the logical volume for which the quality of service is set is a target for which the operational data is highly accurately acquired [Wanser column 5, line 49 “…applying quality of service (QoS)…”].
   
Regarding claim 7, as per the combination in claim 2,  Wanser teaches the number of logical volumes for each of which the operational data is to be highly accurately acquired is determined on a basis of the cycle requested from the source of the operational data request [Wanser column 8, lines 60-62 “…a type of window (e.g., a window size based on data size and/or time interval) used to collect the management information…” and column 9, lines 60-62 “…the agent instructs the managed node to increase a collection window of some or all of the management data the managed node is collecting…”], and the logical volume for which the operational data [Ozaki paragraph 0009, last lines “…a distribution execution unit that transfers the individual performance information and the individual monitoring information to the storage monitoring server responsible for managing the individual performance information…”] is to be highly accurately acquired is determined on a basis of the number of the determined logical volumes and the status of each of the logical volumes [Ozaki paragraph 0016, first lines “…each storage monitoring server further includes a collection frequency setting unit that receives and stores a setting for frequency of collection of the performance information and the monitoring information on each resource of the storage server…”(The examiner has determine the more frequent the performance information is reported the more accurate the data is. If the monitored data is not reported but every day then the accuracy could be very low.)].

Allowable Subject Matter
Claims 6, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record either alone or in combination fails to explicitly teach a creation date and time at which each of the logical volumes is created and a setting change date and time at which setting of each of the logical volumes is changed are managed, and the logical volume of which the number of elapsed days from the creation date and time or the setting change date and time is small is a target for which the operational data is to be acquired highly accurately.
Regarding claim 10, the prior art of record either alone or in combination fails to explicitly teach the input/output processing unit stores, in the second memory, the operational data associated with each of the logical volumes, the management processing unit stores, in the first memory, the operational data stored in the second memory, and transmits the operational data to the source of the operational data request, and the management processing unit adjusts the accuracy by changing a cycle for shifting the operational data from the second memory to the first memory for each of the logical volumes, on a basis of a cycle requested from the source of the operational data request and the status of the corresponding logical volume.
  Regarding claim 11, the prior art of record either alone or in combination fails to explicitly teach the input/output processing unit manages a resource amount associated with the processor and used by each of the logical volumes, the management processing unit acquires resource amount information associated with the processor and used by each of the logical volumes from the input/output processing unit, and the management processing unit shifts, in a short cycle, the operational data associated with the logical volume that uses a large resource amount associated with the processor.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakajima et al. 	[US2015/0370627] Nakajima teaches performance change events.
Gu et al. 		[US2008/0086469] Gu teaches self-optimizing distributed information management.
Ding et al. 		[US2020/0344638] Ding teaches adjusting quality of service adjustments in network storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC CARDWELL/Primary Examiner, Art Unit 2139